DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Acknowledgment is made of applicant's Preliminary Amendment, filed 23 February 2022. The changes and remarks disclosed therein were considered.
Claims 1-20 have been canceled and claims 21-40 are newly added by preliminary amendment. Therefore, claims 21-40 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 01/29/2021, 03/18/2021, 08/31/2021, 01/05/2022, 03/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 01/29/2021. These drawings are review and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,910,054 B2 (‘054). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘054 claims.
US Patent No. 10,910,054
U.S. Application No.: 17/162693
1. An apparatus, comprising: a memory cell; a first capacitor and a second capacitor; a first transistor configured to couple the first capacitor to the memory cell upon a first signal being applied to the first transistor, wherein the first signal is applied to the first transistor before a particular reference time such that the first capacitor is coupled to the memory cell before the particular reference time; and a second transistor configured to couple the second capacitor to the memory cell upon a second signal being applied to the second transistor, wherein: the second signal is applied to the second transistor after the particular reference time such that the second capacitor is coupled to the memory cell after the particular reference time; and the particular reference time corresponds to a time at which a change of a polarization state of a ferroelectric material of the memory cell will occur while a sensing voltage is being applied to the memory cell when the memory cell is in a particular data state.
2. The apparatus of claim 1, wherein the particular reference time is a time that occurs after a reference time while the sensing voltage is being applied to the memory cell, wherein the reference time corresponds to a time at which the memory cell will have discharged half of its charge when the memory cell is in a particular data state.
3. The apparatus of claim 1, wherein the particular reference time is a time that occurs after a first reference time while the sensing voltage is being applied to the memory cell and before a second reference time that is subsequent to the first reference time while the sensing voltage is being applied to the memory cell, wherein the second reference time corresponds to a time at which the memory cell will have discharged half of its charge when the memory cell is in a particular data state.
4. The apparatus of claim 1, wherein: the first capacitor is configured to store a charge discharged by the memory cell while the sensing voltage is being applied to the memory cell before the particular reference time; and the second capacitor is configured to store a charge discharged by the memory cell while the sensing voltage is being applied to the memory cell after the particular reference time.
5. The apparatus of claim 1, wherein the apparatus includes circuitry configured to determine a data state of the memory cell based, at least in part, on a comparison of charge stored by the first capacitor and charge stored by the second capacitor.
6. The apparatus of claim 5, wherein the circuitry includes a latch configured to perform the comparison of the charge stored by the first capacitor and the charge stored by the second capacitor.
7. The apparatus of claim 5, wherein: the data state of the memory cell is a first data state when the comparison indicates the charge stored by the first capacitor is greater than the charge stored by the second capacitor; and the data state of the memory cell is a second data state when the comparison indicates the charge stored by the first capacitor is less than the charge stored by the second capacitor.
8. The apparatus of claim 5, wherein the comparison indicates whether the amount of charge discharged by the memory cell before the particular reference time is greater than the amount of charge discharged by the memory cell after the particular reference time.
9. A method of operating memory, comprising: determining a data state of a memory cell based, at least in part, on a comparison of: an amount of charge discharged by the memory cell while a first sensing voltage is being applied to the memory cell, wherein the first sensing voltage is less than a particular voltage; and an amount of charge discharged by the memory cell while a second sensing voltage is being applied to the memory cell, wherein the second sensing voltage is greater than the particular voltage; wherein: the memory cell is determined to be in a first data state when the amount of charge discharged by the memory cell while the first sensing voltage being applied to the memory cell is greater than the amount of charge discharged by the memory cell while the second sensing voltage is being applied to the memory cell; the memory cell is determined to be in a second data state when the amount of charge discharged by the memory cell while the first sensing voltage is being applied to the memory cell is less than the amount of charge discharged by the memory cell while the second sensing voltage is being applied to the memory cell; and the particular voltage is a voltage that will cause a change of a polarization state of a ferroelectric material of the memory cell to occur while the voltage is being applied to the memory cell when the memory cell is in the second data state.
10. The method of claim 9, wherein the method includes applying the first sensing voltage to the memory cell and applying the second sensing voltage to the memory cell during a same sense operation being performed on the memory cell.
11. The method of claim 9, further comprising determining the data state of the memory cell based, at least in part, on a comparison of an amount of charge discharged by the memory cell at a first reference time and an amount of charge discharged by the memory cell at a second reference time.
12. The method of claim 11, wherein: the memory cell is in the first data state upon the comparison indicating the memory cell has discharged half of its charge at the first reference time; and the memory cell is in the second data state upon the comparison indicating the memory cell has discharged half of its charge at the second reference time.
13. The method of claim 9, further comprising determining the data state of the memory cell based, at least in part, on a comparison of an amount of charge discharged by the memory cell while a sensing voltage is being applied to the memory cell before a first reference time and an amount of charge discharged by the memory cell while a sensing voltage is being applied to the memory cell after a second reference time.
14. The method of claim 13, wherein the memory cell is in the first data state when the memory cell has discharged a greater amount of the charge before the first reference time than after the second reference time.
15. The method of claim 13, wherein the memory cell is in the second data state when the memory cell has discharged a greater amount of the charge after the second reference time than before the first reference time.
16. An apparatus, comprising: a memory cell; a cascode coupled to the memory cell, wherein: the cascode is a field-effect transistor; and the cascode is configured to bias the memory cell at a sensing voltage; a first capacitor and a second capacitor; a first transistor coupled to the cascode and configured to couple the first capacitor to the memory cell through the cascode upon a first signal being applied to the first transistor; and a second transistor coupled to the cascode and configured to couple the second capacitor to the memory cell through the cascode upon a second signal being applied to the second transistor.
17. The apparatus of claim 16, wherein the first signal is applied to the first transistor while the sensing voltage is being applied to the memory cell such that the first capacitor is coupled to the memory cell while the sensing voltage is being applied to the memory cell.
18. The apparatus of claim 16, wherein the second signal is applied to the second transistor while the sensing voltage is being applied to the memory cell such that the second capacitor is coupled to the memory cell while the sensing voltage is being applied to the memory cell.

21. An apparatus, comprising: a memory cell having a ferroelectric material; a first capacitor and a second capacitor; a first transistor configured to couple the first capacitor to the memory cell before a reference time; and a second transistor configured to couple the second capacitor to the memory cell after the reference time.
22. The apparatus of claim 21, wherein the reference time is a time that occurs after a time at which the memory cell will have discharged half of its charge when the memory cell is in a particular data state.
23. The apparatus of claim 21, wherein the reference time is a time that occurs after a first reference time and before a second reference time that is subsequent to the first reference time.
24. The apparatus of claim 21, wherein: the first capacitor is configured to store a charge discharged by the memory cell before the reference time; and the second capacitor is configured to store a charge discharged by the memory cell after the reference time.
25. The apparatus of claim 21, wherein the apparatus includes circuitry configured to determine a data state of the memory cell based, at least in part, on a comparison of a percentage of charge discharged by the memory cell stored by the first capacitor and a percentage of charge discharged by the memory cell stored by the second capacitor.
26. The apparatus of claim 25, wherein: the data state of the memory cell is a first data state when the comparison indicates the percentage of charge discharged by the memory cell stored by the first capacitor is greater than the percentage of charge discharged by the memory cell stored by the second capacitor; and the data state of the memory cell is a second data state when the comparison indicates the percentage of charge discharged by the memory cell stored by the first capacitor is less than the percentage of charge discharged by the memory cell stored by the second capacitor.
27. The apparatus of claim 25, wherein the circuitry includes a latch configured to determine the data state of a memory cell by comparing a first signal at a first node and a second signal at a second node.
28. The apparatus of claim 27, wherein: the memory cell is in a first data state when the first signal is higher than the second signal after a sense operation is performed on the memory cell; and the memory cell is in a second data state when the second signal is higher than the first signal after the sense operation is performed on the memory cell.
29. The apparatus of claim 21, wherein the apparatus includes circuitry configured to change a pre-charged voltage of a data line to which the memory cell is coupled to change an amount of charge discharged by the memory cell after the reference time.
30. A method of operating memory, comprising: determining a data state of a memory cell based, at least in part, on a comparison of: an amount of charge discharged by the memory cell while a first sensing voltage is being applied to the memory cell, wherein the first sensing voltage is less than a particular voltage; and an amount of charge discharged by the memory cell while a second sensing voltage is being applied to the memory cell, wherein the second sensing voltage is greater than the particular voltage.
31. The method of claim 30, further comprising: determining the memory cell is in a first data state when the amount of charge discharged by the memory cell while the first sensing voltage being applied to the memory cell is greater than the amount of charge discharged by the memory cell while the second sensing voltage is being applied to the memory cell; and determining the memory cell is in a second data state when the amount of charge discharged by the memory cell while the first sensing voltage is being applied to the memory cell is less than the amount of charge discharged by the memory cell while the second sensing voltage is being applied to the memory cell.
32. The method of claim 30, further comprising separating a current signal distribution of a first data state of the memory cell from a current signal distribution of a second data state of the memory cell by varying a pre-charge voltage of a data line.
33. The method of claim 30, further comprising determining the data state of the memory cell based, at least in part, on a comparison of a percentage of the charge discharged by the memory cell stored in a first capacitor and a percentage of the charge discharged by the memory cell stored in a second capacitor.
34. The method of claim 33, further comprising: determining the memory cell is in the first data state when the first capacitor has stored a higher percentage of the charge discharged by the memory cell than the second capacitor; and determining the memory cell is in the second data state when the second capacitor has stored a higher percentage of the charge discharged by the memory cell than the first capacitor.
35. The method of claim 30, further comprising increasing an amount of voltage applied to the memory cell until a reference time during a sense operation performed on the memory cell.
36. The method of claim 30, further comprising applying a constant amount of voltage to the memory cell after a reference time during a sense operation performed on the memory cell.
37. An apparatus, comprising: a memory cell; a cascode coupled to the memory cell, wherein: the cascode is a field-effect transistor; and the cascode is configured to bias the memory cell at a sensing voltage; and a first capacitor coupled to the memory cell through the cascode and a second capacitor coupled to the memory cell through the cascode.
38. The apparatus of claim 37, wherein: a first transistor is coupled to the cascode and configured to couple the first capacitor to the memory cell through the cascode upon a first signal being applied to the first transistor; and a second transistor is coupled to the cascode and configured to couple the second capacitor to the memory cell through the cascode upon a second signal being applied to the second transistor.
39. The apparatus of claim 38, wherein a data line couples the first capacitor to the second transistor.
40. The apparatus of claim 38, wherein: a first signal is applied to the first transistor while the sensing voltage is being applied to the memory cell such that the first capacitor is coupled to the memory cell while the sensing voltage is being applied to the memory cell; and a second signal is applied to the second transistor while the sensing voltage is being applied to the memory cell such that the second capacitor is coupled to the memory cell while the sensing voltage is being applied to the memory cell.


Claims 21-40 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,446,232 B2 (‘232). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘232 claims.
U.S. Patent No. 10,446,232 B2
U.S. Application No.: 17/162693
1. A method of operating memory, comprising: applying a sensing voltage to a memory cell; determining a data state of the memory cell based, at least in part, on a comparison of: an amount of charge discharged by the memory cell while the sensing voltage is being applied to the memory cell before a particular reference time; and an amount of charge discharged by the memory cell while the sensing voltage is being applied to the memory cell after the particular reference time; coupling a first capacitor to the memory cell using a first transistor upon a first signal being applied to the first transistor, wherein the first signal is applied to the first transistor before the particular reference time such that the first capacitor is coupled to the memory cell before the particular reference time and; coupling a second capacitor to the memory cell using a second transistor upon a second signal being applied to the second transistor, wherein the second signal is applied to the second transistor after the particular reference time such that the second capacitor is coupled to the memory cell after the particular reference time.
2. The method of claim 1, wherein the method includes: determining the amount of charge discharged by the memory cell while the sensing voltage is being applied to the memory cell before the particular reference time using the first capacitor; and determining the amount of charge discharged by the memory cell while the sensing voltage is being applied to the memory cell after the particular reference time using the second capacitor.
3. The method of claim 1, wherein the particular reference time corresponds to a time at which a change of a polarization state of a ferroelectric material of the memory cell will occur while the sensing voltage is being applied to the memory cell if the memory cell is in a particular data state.
4. The method of claim 1, wherein the method includes: determining the data state of the memory cell is a first data state upon the comparison indicating the amount of charge discharged by the memory cell before the particular reference time is greater than the amount of charge discharged by the memory cell after the particular reference time; and determining the data state of the memory cell is a second data state upon the comparison indicating the amount of charge discharged by the memory cell before the particular reference time is less than the amount of charge discharged by the memory cell after the particular reference time.
5. The method of claim 1, wherein the comparison of the amount of charge discharged by the memory cell before the particular reference time and the amount of charge discharged by the memory cell after the particular reference time includes a comparison of a signal associated with the amount of charge discharged by the memory cell before the particular reference time and a signal associated with the amount of charge discharged by the memory cell after the particular reference time.
6. The method of claim 1, wherein the sensing voltage applied to the memory cell is applied as a single pulse.
7. An apparatus, comprising: a memory cell; a first capacitor configured to store charge discharged by the memory cell while a sensing voltage is being applied to the memory cell before a particular reference time; a first transistor configured to couple the first capacitor to the memory cell upon a first signal being applied to the first transistor, wherein the first signal is applied to the first transistor before the particular reference time such that the first capacitor is coupled to the memory cell before the particular reference time; a second capacitor configured to store charge discharged by the memory cell while the sensing voltage is being applied to the memory cell after the particular reference time; a second transistor configured to couple the second capacitor to the memory cell upon a second signal being applied to the second transistor, wherein the second signal is applied to the second transistor after the particular reference time such that the second capacitor is coupled to the memory cell after the particular reference time; and circuitry configured to determine a data state of the memory cell based, at least in part, on a comparison of the charge stored by the first capacitor and the charge stored by the second capacitor.
8. The apparatus of claim 7, wherein: the particular reference time is a time that occurs after a first reference time while the sensing voltage is being applied to the memory cell and before a second reference time that is subsequent to the first reference time while the sensing voltage is being applied to the memory cell, wherein: the first reference time corresponds to a time at which the memory cell will have discharged half of its charge when the memory cell is in a first data state; and the second reference time corresponds to a time at which the memory cell will have discharged half of its charge when the memory cell is in a second data state.
9. The apparatus of claim 7, wherein: the data state of the memory cell is a first data state when the comparison indicates the charge stored by the first capacitor is greater than the charge stored by the second capacitor; and the data state of the memory cell is a second data state when the comparison indicates the charge stored by the first capacitor is less than the charge stored by the second capacitor.
10. A method of operating memory, comprising: applying a sensing voltage to a memory cell; determining a data state of the memory cell based, at least in part, on a comparison of: an amount of charge discharged by the memory cell while the sensing voltage is being applied to the memory cell before a first reference time; and an amount of charge discharged by the memory cell while the sensing voltage is being applied to the memory cell after a second reference time that is subsequent to the first reference time; coupling a first capacitor to the memory cell using a first transistor upon a first signal being applied to the first transistor, wherein the first signal is applied to the first transistor before the particular reference time such that the first capacitor is coupled to the memory cell before the particular reference time and; coupling a second capacitor to the memory cell using a second transistor upon a second signal being applied to the second transistor, wherein the second signal is applied to the second transistor after the particular reference time such that the second capacitor is coupled to the memory cell after the particular reference time.
11. The method of claim 10, wherein: the first reference time is before a time at which a change of a polarization state of a ferroelectric material of the memory cell will occur while the sensing voltage is being applied to the memory cell if the memory cell is in a particular data state; and the second reference time is after the time at which the change of the polarization state of the ferroelectric material of the memory cell will occur while the sensing voltage is being applied to the memory cell if the memory cell is in the particular data state.
12. The method of claim 10, wherein the method includes: determining the data state of the memory cell is a first data state upon the comparison indicating the amount of charge discharged by the memory cell before the first reference time is greater than the amount of charge discharged by the memory cell after the second reference time; and determining the data state of the memory cell is a second data state upon the comparison indicating the amount of charge discharged by the memory cell before the first reference time is less than the amount of charge discharged by the memory cell after the second reference time.
13. The method of claim 10, wherein the method includes pre-charging a data line to which the memory cell is coupled before applying the sensing voltage to the memory cell.
14. The method of claim 13, wherein the method includes varying an amount by which the data line to which the memory cell is coupled is pre-charged.
15. An apparatus, comprising: a memory cell; a first capacitor configured to store charge discharged by the memory cell while a sensing voltage is being applied to the memory cell before a first reference time; a first transistor configured to couple the first capacitor to the memory cell upon a first signal being applied to the first transistor, wherein the first signal is applied to the first transistor before a particular reference time such that the first capacitor is coupled to the memory cell before the particular reference time; a second capacitor configured to store charge discharged by the memory cell while the sensing voltage is being applied to the memory cell after a second reference time that is subsequent to the first reference time; a second transistor configured to couple the second capacitor to the memory cell upon a second signal being applied to the second transistor, wherein the second signal is applied to the second transistor after the particular reference time such that the second capacitor is coupled to the memory cell after the particular reference time; and circuitry configured to determine a data state of the memory cell based, at least in part, on a comparison of the charge stored by the first capacitor and the charge stored by the second capacitor.
16. The apparatus of claim 15, wherein: the first reference time corresponds to a time at which the memory cell will have discharged half of its charge if the memory cell is in a first data state; and the second reference time corresponds to a time at which the memory cell will have discharged half of its charge if the memory cell is in a second data state.
17. The apparatus of claim 15, wherein the circuitry includes a latch configured to perform the comparison of the charge stored by the first capacitor and the charge stored by the second capacitor.
18. The apparatus of claim 15, wherein the circuitry is configured to determine the data state of the memory cell without using a reference voltage.
19. The apparatus of claim 15, wherein an amount of time between the first reference time and the second reference time is 5-10 nanoseconds.
20. A method of operating memory, comprising: applying a first sensing voltage that is less than a particular voltage to a memory cell, applying a second sensing voltage that is greater than the particular voltage to the memory cell after applying the first sensing voltage to the memory cell; and determining a data state of the memory cell based, at least in part, on a comparison of: an amount of charge discharged by the memory cell while the first sensing voltage is being applied to the memory cell, wherein the memory cell is determined to be in the first data state when the amount of charge discharged by the memory cell while the first sensing voltage being applied to a memory cell is greater than the amount of charge discharged by the memory cell while the second sensing voltage is being applied to the memory cell; and an amount of charge discharged by the memory cell while the second sensing voltage is being applied to the memory cell, wherein the memory cell is determined to be in the second data state when the amount of charged discharged by the memory cell while the first sensing voltage being applied to a memory cell is less than the amount of charge discharged by the memory cell while the second sensing voltage is being applied to the memory cell.
21. The method of claim 20, wherein the particular voltage corresponds to a voltage that will cause a polarization state of a ferroelectric material of the memory cell to change while that voltage is being applied to the memory cell if the memory cell is in a particular polarization state.
22. The method of claim 20, wherein the method includes applying the first sensing voltage to the memory cell and applying the second sensing voltage to the memory cell during a same sense operation being performed on the memory cell.
23. An apparatus, comprising: a memory cell; a first capacitor configured to store charge discharged by the memory cell while a first sensing voltage that is less than a particular voltage is being applied to the memory cell; a second capacitor configured to store charge discharged by the memory cell while a second sensing voltage that is greater than the particular voltage is being applied to the memory cell, wherein the second sensing voltage is applied to the memory cell after the first sensing voltage; a cascode coupled to the memory cell; a first transistor coupled to the cascode and configured to couple the first capacitor to the memory cell through the cascode upon a first signal being applied to the first transistor; and a second transistor coupled to the cascode and configured to couple the second capacitor to the memory cell through the cascode upon a second signal being applied to the second transistor; and circuitry configured to determine a data state of the memory cell based, at least in part on a comparison of the charge stored by the first capacitor and the charge stored by the second capacitor.
24. The apparatus of claim 23, wherein the memory cell is a ferroelectric memory cell.
25. The apparatus of claim 23, wherein: the data state of the memory cell is a first data state if the comparison indicates the charge stored by the first capacitor is greater than the charge stored by the second capacitor; and the data state of the memory cell is a second data state if the comparison indicates the charge stored by the first capacitor is less than the charge stored by the second capacitor.
26. The apparatus of claim 23, wherein: the first signal is applied to the first transistor while the first sensing voltage is being applied to the memory cell such that the first capacitor is coupled to the memory cell while the first sensing voltage is being applied to the memory cell; and the second signal is applied to the second transistor while the second sensing voltage is being applied to the memory cell such that the second capacitor is coupled to the memory cell while the second sensing voltage is being applied to the memory cell.

21. An apparatus, comprising: a memory cell having a ferroelectric material; a first capacitor and a second capacitor; a first transistor configured to couple the first capacitor to the memory cell before a reference time; and a second transistor configured to couple the second capacitor to the memory cell after the reference time.
22. The apparatus of claim 21, wherein the reference time is a time that occurs after a time at which the memory cell will have discharged half of its charge when the memory cell is in a particular data state.
23. The apparatus of claim 21, wherein the reference time is a time that occurs after a first reference time and before a second reference time that is subsequent to the first reference time.
24. The apparatus of claim 21, wherein: the first capacitor is configured to store a charge discharged by the memory cell before the reference time; and the second capacitor is configured to store a charge discharged by the memory cell after the reference time.
25. The apparatus of claim 21, wherein the apparatus includes circuitry configured to determine a data state of the memory cell based, at least in part, on a comparison of a percentage of charge discharged by the memory cell stored by the first capacitor and a percentage of charge discharged by the memory cell stored by the second capacitor.
26. The apparatus of claim 25, wherein: the data state of the memory cell is a first data state when the comparison indicates the percentage of charge discharged by the memory cell stored by the first capacitor is greater than the percentage of charge discharged by the memory cell stored by the second capacitor; and the data state of the memory cell is a second data state when the comparison indicates the percentage of charge discharged by the memory cell stored by the first capacitor is less than the percentage of charge discharged by the memory cell stored by the second capacitor.
27. The apparatus of claim 25, wherein the circuitry includes a latch configured to determine the data state of a memory cell by comparing a first signal at a first node and a second signal at a second node.
28. The apparatus of claim 27, wherein: the memory cell is in a first data state when the first signal is higher than the second signal after a sense operation is performed on the memory cell; and the memory cell is in a second data state when the second signal is higher than the first signal after the sense operation is performed on the memory cell.
29. The apparatus of claim 21, wherein the apparatus includes circuitry configured to change a pre-charged voltage of a data line to which the memory cell is coupled to change an amount of charge discharged by the memory cell after the reference time.
30. A method of operating memory, comprising: determining a data state of a memory cell based, at least in part, on a comparison of: an amount of charge discharged by the memory cell while a first sensing voltage is being applied to the memory cell, wherein the first sensing voltage is less than a particular voltage; and an amount of charge discharged by the memory cell while a second sensing voltage is being applied to the memory cell, wherein the second sensing voltage is greater than the particular voltage.
31. The method of claim 30, further comprising: determining the memory cell is in a first data state when the amount of charge discharged by the memory cell while the first sensing voltage being applied to the memory cell is greater than the amount of charge discharged by the memory cell while the second sensing voltage is being applied to the memory cell; and determining the memory cell is in a second data state when the amount of charge discharged by the memory cell while the first sensing voltage is being applied to the memory cell is less than the amount of charge discharged by the memory cell while the second sensing voltage is being applied to the memory cell.
32. The method of claim 30, further comprising separating a current signal distribution of a first data state of the memory cell from a current signal distribution of a second data state of the memory cell by varying a pre-charge voltage of a data line.
33. The method of claim 30, further comprising determining the data state of the memory cell based, at least in part, on a comparison of a percentage of the charge discharged by the memory cell stored in a first capacitor and a percentage of the charge discharged by the memory cell stored in a second capacitor.
34. The method of claim 33, further comprising: determining the memory cell is in the first data state when the first capacitor has stored a higher percentage of the charge discharged by the memory cell than the second capacitor; and determining the memory cell is in the second data state when the second capacitor has stored a higher percentage of the charge discharged by the memory cell than the first capacitor.
35. The method of claim 30, further comprising increasing an amount of voltage applied to the memory cell until a reference time during a sense operation performed on the memory cell.
36. The method of claim 30, further comprising applying a constant amount of voltage to the memory cell after a reference time during a sense operation performed on the memory cell.
37. An apparatus, comprising: a memory cell; a cascode coupled to the memory cell, wherein: the cascode is a field-effect transistor; and the cascode is configured to bias the memory cell at a sensing voltage; and a first capacitor coupled to the memory cell through the cascode and a second capacitor coupled to the memory cell through the cascode.
38. The apparatus of claim 37, wherein: a first transistor is coupled to the cascode and configured to couple the first capacitor to the memory cell through the cascode upon a first signal being applied to the first transistor; and a second transistor is coupled to the cascode and configured to couple the second capacitor to the memory cell through the cascode upon a second signal being applied to the second transistor.
39. The apparatus of claim 38, wherein a data line couples the first capacitor to the second transistor.
40. The apparatus of claim 38, wherein: a first signal is applied to the first transistor while the sensing voltage is being applied to the memory cell such that the first capacitor is coupled to the memory cell while the sensing voltage is being applied to the memory cell; and a second signal is applied to the second transistor while the sensing voltage is being applied to the memory cell such that the second capacitor is coupled to the memory cell while the sensing voltage is being applied to the memory cell.


Allowable Subject Matter
Claims 21-40 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THA-O H BUI/Primary Examiner, Art Unit 2825